DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 12 October 2021. 
Claims 1, 2, 4, and 5 were amended. Claims 1-6 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “based on the pCTR index, selecting, at the one or more processors, to transmit a bid to the ad”. It would be unclear to one of ordinary skill in the art whether the identified limitation requires the selection of transmitting a bid. The plain meaning of the limitation would appear to suggest that the limitation requires the selecting to transmit. However, claim 2 recites “wherein the selecting to not transmit the bid is based on a first range”, which implies that the limitation does not require selecting to transmit. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claim 4, recites in part a method for pricing an auction for an advertisement campaign in and real-time bidding environment, the method comprising: for an ad impression reserve for an advertisement: receiving, from an ad exchange, a bid request for an ad impression, the big request having a plurality of features and feature values related to the plurality of features; comparing the plurality of feature values to a feature matrix; extracting stored values from the feature matrix corresponding to the plurality of feature values; determining a bid vector based on the stored values; determining an ideal click vector based on best values for the plurality of features stored in the feature matrix, the best values having a highest click probability for a given feature within the feature matrix; determining a similarity measure between the bid vector and the ideal click vector; converting the similarity measure to a probability click through rate (pCTR) index by taking the common logarithm of the similarity measure, the pCTR index comprising a probability between zero and one; and based on the pCTR index, selecting to transmit a bid to the ad exchange and to maintain the bid or increase the bid; and based on the selection, transmitting, the bid to the ad exchange, the bid corresponding to an advertisement for the ad impression. The identified limitations describe a process of analyzing bid request information, adjusting a bid, and providing a bid. This is plainly a marketing or advertising activity as discussed by the 2019 PEG and the October 2019 Update. As such, the claims are determined to set forth a certain method of organizing human activity. Therefore the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claim are considered for whether they integrate an abstract idea into a practical application of that abstract idea. Claim 1 recites the additional element of one or more processors and a memory coupled to the one or more processors performing the steps of the claims. Claim 4 recites the additional elements of a system comprising: a memory and one or more processors communicatively couponed with the memory. These additional elements are recited at an extreme level of generality, and may be interpreted as general computing devices. Per the 2019 PEG, implementing an abstract idea on a computer, or using a computer as a tool to perform an abstract idea, does not integrate an abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional element of a webpage in a web browser. This additional elements does not reflect any improvement to technology. Further, this additional element does not require the use of a particular machine. Further, this additional element does effect a transformation of an article. Further, this additional element does not meaningfully limit the implementation of the abstract idea. Instead, this additional element, both individually and in combination with the prior additional element, only generally links the abstract idea to a technological environment involving internet based display of content. However, generally linking an abstract idea to a technological environment does not integrate an abstract idea into a practical application. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. Because the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element of a general computing device. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite an additional element of webpage in a web browser. However, Gogel (US 2006/0259359 A1) demonstrates that computers displaying webpages including advertising in web browsers was conventional long before the priority date of the claimed invention. As such, this additional element is regarded as a well-known, routine, and conventional, both individually and in combination with the prior computer additional element. Thus this additional element, individually and in combination with the prior additional element, does not amount to significantly more than the abstract idea. There are no further additional elements. Therefore, when considered individually 
	Dependent claims 2, 3, 5, and 6 further describe the abstract idea, but the claims continue to recite an abstract idea for the reasons explained above. These claims do not recite any further additional elements, and the previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more. Therefore the dependent claims are also directed to the identified abstract idea, and the additional elements of the dependent claims do not amount to significantly more than the abstract idea. Thus the identified dependent claims are not patent eligible.  

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-6: Applicant has amended claims 1 and 4 as reflected in the amendment to the claims section. 
Examiner’s Response: Applicant's amendments filed 12 October 2021 have been fully considered, and they resolve the identified issue. The rejection under 112(a) is withdrawn. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-6: Applicant has amended claims 1, 2, 4, and 5 as reflected in the amendment to the claims section. 
Examiner’s Response: Applicant's amendments filed 12 October 2021 have been fully considered, and they resolve the identified issue. The prior rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-6:
The claims recite a semi-automated predictive click through rate model that provides a specific manner of, for an ad impression, automatically transmitting a bid and maintaining a bid or increasing the bid based on a determined probability click through rate that provides a specific improvement over prior systems.  
See Decision on Appeal dated June 15 2021 in Ex parte Uttam Setty and Puneet Sharma, Appeal 2021-000561, Application No. 15/709655.
Examiner’s Response: Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive.
Much of the identified “manner” is considered part of the abstract idea. Per MPEP 2106.04, a narrow judicial exception is still a judicial exception. The additional elements of the claims do not appear to provide any technical improvement, and instead only generally link the narrow abstract idea to a particular technological environment. 
The present claims are not analogous to the invention of Ex Parte Uttam Setty. Specifically, those claims involved a bidding system which occurred prior to a user selecting a webpage for download, and according to PTAB addressed “a problem with real-time bidding” by conducting an auction prior to the need for an auction result. The present claims do not contain an analogous improvement to technology. 

Applicant’s Argument Regarding 103 Rejections of claims 1-6: Applicant submits that the cited references, taken singly or in combination, fail to disclose or suggest at least the above-identified features of independent claim 1. Neither Acuna, Agost, nor Grover describe converting a similarity measure to a probability click through rate pCTR index by taking a common logarithm of the similarity measure.  
Examiner’s Response: Applicant's arguments filed 12 October 2021 have been fully considered, and they are persuasive. Taking a common logarithm was of course known in the art hundreds of years before the priority date of the claimed invention. However, it does not appear that one of ordinary skill in the art would have been motivated to use a common logarithm to convert a “similarity measure” to a pCTR index, where the pCTR index is a probability between zero and one. The prior art does not appear to teach using a common logarithm to calculate a probability from a similarity measure. Additionally, similarity measures are typically given in a range of -1 to 1 or 0 to 1. However the value of Log10(x) is not a real number for values below 0, and it is a negative number for values below 1. These features would not recommend the common logarithm for this purpose. Thus examiner recognizes that the claimed invention would not reasonably be obvious to one of ordinary skill in the art. 


Additional Considerations


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-10-22